EXHIBIT 99.1 MERGE HEALTHCARE LOGO News Release FOR IMMEDIATE RELEASE Media Contact: Julie Pekarek Chief Marketing Officer 414.977.4254 jpekarek@merge.com MERGE HEALTHCARE ANNOUNCES SECOND STRAIGHT QUARTER OF TOPLINE REVENUE AND EPS GROWTH Milwaukee, WI, February 12, 2009 - Merge Healthcare Incorporated (NASDAQ: MRGE), a leading medical imaging solutions provider, today announced financial results for the fourth quarter and year ended December 31, Fourth Quarter Results: Fourth quarter net sales totaled $15.1 million, compared to $15.6 million in the fourth quarter of 2007 and $14.6 million in the third quarter ended September 30, Operating income for the fourth quarter was $3.7 million, compared to an operating loss of $8.5 million in the fourth quarter of 2007 and operating income of $1.3 million in the third quarter of 2008. Net income for the fourth quarter of 2008 was $1.9 million, or $0.03 earnings per basic and diluted share, compared to a net loss of $9.5 million, or $0.28 loss per basic and diluted share, in the fourth quarter of 2007 and a net income of $0.4 million, or a $0.01 earnings per basic and diluted share, in the third quarter of 2008.Net income for the fourth quarter of 2008 includes a non-cash charge of $1.4 million due to the impairment of certain equity investments. During the fourth quarter of 2008, the cash balance increased by $3.4 million to $17.8 million at December 31, 2008.In addition, deferred revenue increased by $1.0 million to $16.8 million at December 31, 2008. "These results show continued positive progress on our turnaround efforts at Merge," according to Justin Dearborn, CEO of Merge Healthcare. "They also indicate our ability to function profitably in a very challenging market.” Annual Results: For the year ended December 31, 2008, net sales totaled $56.7 million, compared to $59.6 million for the year ended December 31, 2007.The operating loss for 2008 was $21.7 million compared to an operating loss of $171.2 million for 2007.Total operating loss for 2008 reflects an operating loss of $26.7 million during the first half of the year and operating income of $5.0 million during the second half of the year.Contributing to the operating loss for 2007 was a goodwill impairment charge of $122.4 million.Net loss for 2008 totaled $23.7 million, or a $0.51 loss per basic and diluted share, compared to a loss of $171.6 million, or $5.06 loss per basic and diluted share, for 2007. Conference Call Information: Merge will hold a public web cast today at 4:15 p.m. (Eastern Standard Time) to review fourth quarter and 2008 financial results and to provide an update of business operations and strategy. There will also be a question and answer session immediately following the financial and business updates. Investors will have the opportunity to listen to the conference call via telephone or over the Internet at Merge
